NO.    95-137
               IN THE SUPREMECOURT OF THE STATE OF MONTANA
                                           1995


IN RE THE MARRIAGE OF
CHARLES M. LEE,
               Petitioner   and Respondent,
         and




APPEAL FROM:          District  Court of the Eighteen Judicial District,
                      In and for the County of Gallatin,
                      The Honorable Larry W. Moran, Judge presiding.


COUNSEL OF RECORD:
               For Appellant:
                      Sarah Arnott     Ozment, Attorney         at Law, Livingston,
                      Montana
               For Respondent:
                      Rienne H. McElyea; Berg, Lilly,             Andriolo   &
                      Tollefsen, Bozeman, Montana


                                     Submitted    on Briefs:       September     7, 1995
                                                     Decided:      September     26, 1995
Filed:
Justice         W. William              Leaphart               delivered                the        Opinion             of     the       Court


          Pursuant            to     Section            I,     Paragraph                3(c),         Montana               Supreme           Court

1995 Internal                 Operating            Rules,             the        following             decision               shall        not        be
cited      as precedent                and shall               be published                   by its          filing              as a public

document            with      the     Clerk        of        the     Supreme           Court          and by a report                      of      its

result       to      State          Reporter            and West               Publishing               Company.

          Janet        B.     Lee appeals                    from      the        September             El, 1993,                 Findings            of

Fact      and       Conclusions               of        Law of             the        Eighteenth              Judicial                  District

court,          Gallatin              County,                incorporating                    an      Administrative                          Child

Support         Order.              We affirm.

          The following                 issue           is     raised            on appeal:

        Did the District      Court err in applying       § 40-5-227,    MCA, when
it found that the Administrative          Child   Support     Order could only be
modified      as   to    installments     accruing      after      a motion    for
modification     of child     support  has been made?

          Janet       B. Lee          (Janet)           and Charles                   M. Lee          (Charles)               were       married

on September                1,      1979.          Three             children              were      born         of        the     marriage.
Janet        and      Charles           separated                   July         3,    1989.             Shortly              after           their

separation,                 Janet       applied                for         Aid        to      Families                 with         Dependent

Children            (AFDC) .           When Janet                    applied           for        AFDC benefits,                        she     also

signed          a      "Notice           of        Automatic                     Assignment                  of         Rights"               form.

Subsequently,                 the     Department                   of Social            and Rehabilitative                              Services

(SRS)      brought            an action             against                Charles           to     collect             child           support.

          Charles           and SRS entered                         into       an Administrative                            Consent           Order

obligating             Charles          to     pay           child         support            in      the     amount               of    $50 per

month      per       child.            Pursuant               to      § 40-5-227,                  MCA, the             Administrative

Order      was filed               in the      Eighteenth                   Judicial              District             Court,           Gallatin


                                                                           2
county.                The       Clerk            of        the         District                Court           docketed              the       abstract                  of
the       final          Administrative                             Order.

           On April                    28,         1993,                a     hearing                   was          held        to      determine                   the

parties'               child          support                obligations.                          The court                 ordered            the       parties

to      mediate               the      issue            of         child           support               from          the       month         of      May 1993

forward.                 The parties                        were          unsuccessful                         in     mediating               the      dispute.

As      a result,                    the      court                ordered                the       parties                 to      prepare            position

papers            on the              issue            of         child         support.                       In     the        December              3,         1994,

decree            of      dissolution                       of      marriage,                     the      District                  Court       found             that

pursuant                 to          the       Administrative                                   Consent                Decree             Charles                  owed

$1,031.17                 in        child          support                   arrearages                    through               April           1993.               The

District                 court              ordered                 the         parties                   to         prepare             child            support

guideline                affidavits                    to         determine                 support                  from        May 1993              forward.

           In      its         order         of        December                 21,       1994,           the         District              Court           found          a

child        support                obligation                     of       $101 per               month             per     child          from       May 1993

to May 1994.                        From       June           1994 to present,                                 the     court          found          the          child
support            obligation                     to        be $154 per                     month              per         child.             The      District
Court        did         not        alter         the Administrative                                    Consent             Order        for        the      period

before            the      April             28,        1993,               hearing.                    Thereafter,                   Janet          filed           the

instant            appeal             seeking                to     recover               additional                   child           support              for      the

entire            period            during             which            the        Administrative                           Consent            Order         was in

effect;            that         is,         retroactive                       to      the         date          of     separation.

           The standard                       of       review               we apply                for         a child              support           award              is
whether            the         district                court              abused            its         discretion.                      In     re Marriage

of D.F.D.                and D.G.D.                    (1993),               261Mont.                   186,         203,        862 P.2d 368,         378.
This        appeal               is         based             on          the       application                        of        5     40-5-227,                   MCA.


                                                                                      3
Section           40-5-227,               MCA, provides:
                   Filing       and docketing           of final      orders     -- orders
           effective        as district        court    decrees.     (1) An abstract         of
           any final        administrative         order under this        chapter    may be
           filed     in the office         of the clerk      of the district       court     of
           any county         of Montana.         The order,      if approved,      must be
           docketed        in the judgment           docket    of the district        court.
           The properlv         filed     and docketed       order has all the force,
           effect,       and attributes          of a docketed       order    or decree of
           the district           court,     including      but not limited         to lien
           effect       and enforceability            by supplemental        proceedings,
           writs     of execution,          and contempt       of court     proceedings.

            (2)     A final     administrative         order     that    determines       and
           sets      periodic      suooort      payments      in the       absence      of a
           district       court  order,     when filed      and docketed        under this
           section,       may be modified         bv a district        court    order    only
           as to installments           accruins      after     actual     notice     to the
           parties      of any motion       for modification.          The standard       for
           a modification         is that      set forth     in 40-4-208.

            (3)  The department      may issue     a warrant                                         for distraint
           based upon a properly      filed     and docketed                                        order pursuant
           to 40-5-247.    [Emphasis     added.]

           Janet           argues          that          this       section             should       be      read       to      allow
district                courts       to     issue          child       support             orders      in     a dissolution

proceeding                regardless              of     whether          an administrative                  order       has      been

filed       in        district        court.             We disagree.                   A party     must     still       move for

modification                     before         the      court       acquires             the     power      to      modify        the

properly              filed        administrative                  order.

           In     its         Conclusion           of     Law number             six,      the    District           Court      found

that:

           The Administrative         Order became the Order of this                Court
           on January      8, 1990.     Pursuant   to M.C.A.     Section      40-5-227,
           that     Order     can be modified        only    as to       installments
           accruing       after    a Motion      for    Modification          of    Child
           Support.       A Motion     for Modification        was not filed,         and
           the Court cannot        retroactively      modify     the support        Order
           established       by the Consent Administrative             Order.

Where           the      language          of      the     statute          is     plain,         unambiguous,               direct,


                                                                      4
and      certain,              the      statute           speaks               for         itself.               Kreger           v.      Francis
(Mont.        1995),           898 P.2d 672,        674,         52 St.Rep.                   493,        494.        We have          also

held     that       if        the     legislature's                   intent            is     clear        from          the    language            of

the      statute,              we      look       no     further.                      Luciano             v.       Northwest                Pipe         &

Casing        Co.         (1994),           264 Mont. 148,        151,         870 P.2d 99,     101.

         As 5 40-5-227,                      MCA, makes clear,                          a properly               filed          and docketed

administrative                      order      has all              the        force,            effect,            and attributes                   of

a docketed                order         or     decree           of         the        district                 court.            As      such,            a

motion        to    modify             must      be made by a party                                  before          any        modification

can      be        ordered             by      the        court.                      Janet           could           have         moved            for

modification.                       We note            that         even         if        the        terms          of    the         temporary

child       support            agreement             were       found            to be unconscionable,                                 the      award

could       only          be modified                retroactive                      to     the        date         when        Charles            had

actual        notice           of the         motion          for     modification.                        Section              40-4-208(l),

MCA; In re Marriage                          of Bolt          (1993),            259 Mont. 54,       60,    854 P.2d 322,

325.       Here,          however,            Janet       did        not        move to modify                      the     child         support

order       as was required                     by § 40-5-227(2),                              MCA.

         Janet                argues          that            she          should                 not          be         bound          by         the

administrative                      order      because              she was not                  served          or given              notice        of

the      proceeding.                        However,           we         note          that          Janet          applied             for        and

received           AFDC benefits,                    and as part                 of the              application                she assigned

her      right           to     collect          child              support.                  Section               53-2-613(2),                 MCA,

provides:

         A person by signing            an application        for public    assistance
         assigns        to the     state,       the    department     of social        and
         rehabilitation           services,         and to      the  county      welfare
         department       all   rights      the applicant        may have to support
         and medical          payments        from     any other      person     in    the
         applicant's       own behalf         or in behalf       of any other     family
                                                                           5
         member for            whom application         is made.
Janet     also       signed        a "Notice       of   Automatic    Assignment      of   Rights"
form,     which      provided          that:
         By signing     an          application    for public   assistance,   you
         automatically             assign and transfer    all rights     to child
         support to the            state of Montana, department of social and
         rehabilitative             services    (SRS), and the county welfare
         department/county              office  of human services.
Thus,     Janet's        argument        that   she was not properly      served     or notified
is   without        merit.             Janet    had previously      assigned   her     rights      to
receive      child           support     to the State       of Montana.   Her assignment           of
rights     obviated            the need to make her a party           to the administrative
proceeding.
         Affirmed.




We concur:




                                                        6